





345 Encinal Street
Santa Cruz, CA 95060
March 9, 2020
Joe Burton
josbburton@gmail.com


Re:    Severance Agreement and Release
Dear Joe:
In connection with the mutual decision to terminate your role as the President
and Chief Executive Officer and member of the board of directors of Plantronics,
Inc. and all board memberships of its subsidiaries, and to transition your
duties and responsibilities to another executive as the interim Chief Executive
Officer shall designate, this letter agreement (“Letter Agreement”) confirms
that your employment with Plantronics, Inc. and its affiliates (also branded as
“Poly”) (collectively, the “Company”) is being terminated based on our mutual
agreement in accordance with the terms and conditions discussed below. We hope
that the information contained in this Letter Agreement will help you to
transition to other opportunities.
This Letter Agreement summarizes the terms of your separation from the Company
and release between you and the Company. The purpose of this Letter Agreement is
to establish an amicable arrangement for ending your employment relationship,
for you to release the Company of any claims and to resolve any disputes you may
have with the Company regarding your employment or separation from that
employment, and to permit you to receive severance pay and related benefits to
the extent specified below. With these understandings, and in exchange for the
promises of you and the Company as set forth below, you and the Company agree as
follows:
Terms Related To Employment Separation
1.
Employment Status: You stepped down from your role as President and Chief
Executive Officer on February 7, 2020 (the “Transition Date”). From the
Transition Date through the Separation Date as defined below (the “Transition
Period”), you will continue to be employed pursuant to the current terms of your
employment, as amended by this letter.

a.Your employment will end on May 15, 2020, or earlier as provided in the
remainder of this paragraph (the date of your actual termination of employment,
the “Separation Date”). You are free to terminate your employment at any time
during the Transition Period for any reason or for no reason. Similarly, the
Company is free to terminate your employment at any time during the Transition
Period, for any reason or for no reason. If the Company terminates your
employment under this Letter Agreement for any reason other than (i) you refuse
to perform or otherwise cooperate with the Company in the performance of your
continued duties, or (ii) your material breach of this Letter Agreement or any
of the other agreements referenced in this Letter Agreement under which you have
continuing obligations to the Company, then the Company you will receive all of
the benefits set forth in this Letter Agreement. During the Transition Period,
you will be permitted to pursue other employment opportunities provided doing so
does not interfere with your duties and responsibilities under this Letter
Agreement and does not create a conflict of interest with the Company.
b.During the Transition Period you will remain employed by the Company as a
Strategic Advisor engaging in activities relating to the transition of your
former duties as President and Chief Executive Officer to your successor, as
well as providing services relating to matters that you and the Company mutually
agree on, reporting to the Interim Chief Executive Officer or his successor.
Following the Separation Date and during the period in which





--------------------------------------------------------------------------------





you are receiving severance benefits pursuant to Section 8, you agree to provide
such assistance as the Company reasonably requests relating to the GN Netcom
antitrust litigation.
c.Compensation and Benefits During the Transition Period
i.During the Transition Period, the Company will pay you as compensation for
your services a base salary at the annualized rate of $800,000 (the “Continuing
Base Salary”). The Continuing Base Salary will be paid in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding.
ii.During the Transition Period, you will not be eligible to participate in any
bonus plan or program sponsored by the Company and it is the Company’s
expectation that you will not be granted any new equity awards during the
Transition Period.
iii.During the Transition Period, you will continue to be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other executive officers of the Company,
except with respect to participation in the bonus arrangement and equity program
referenced in Section 1(c)(ii) above, subject to the satisfaction of any
eligibility requirements. During the Transition Period, you will continue to be
subject to the Company’s Exempt Time Off program as then in effect and will not
accrue vacation pursuant to the terms of that program. The Company reserves the
right to cancel or change any benefit plans and programs its offers to its
officers or employees at any time.
iv.You and the Company acknowledge that your “service” for all purposes under
the Equity Agreements will continue during the Transition Period.
v.The Company will reimburse you for reasonable legal fees associated with the
review of this Letter Agreement up to a maximum amount of $10,000.
d.Your employment will end on the Separation Date. On the Separation Date you
will be paid all of your wages earned and business expenses due in accordance
with the Company’s expense reimbursement policy, but unpaid, through the
Separation Date.
2.
Reaffirmation of Prior Agreements: You reaffirm your commitment under any prior
agreements you signed with the Company, including the Employee Patent, Secrecy
and Invention Agreement (“EPSIA”)/Employee Confidential Information and
Invention Assignment Agreement (“ECIIAA”), and any successor thereto (all prior
agreements you entered into with the Company, including the Equity Agreements as
defined below, are collectively referred to here as the “Company Agreements”).
As part of this Letter Agreement, you will comply fully with the terms of the
Company Agreements. You also confirm that you have not violated any Company
Agreements.

3.Board, Officer, and/or Director Positions: You acknowledge that you resigned
from all Officer positions as of February 7, 2020, and you agree that you will
resign as of the date of this Letter Agreement from all Company boards or
Director positions, and pursuant to such resignation and this Letter Agreement
confirms that your authority and responsibility for any Company “policymaking
function” (as that term is used in Rule 16a-1 to the Rules and Regulations to
the Securities Exchange Act of 1934) immediately ceased or ceases upon your
resignation from these positions. In addition, any indemnification rights
related to time served in all Company positions will remain for the time served
in those positions prior to the date of this Letter Agreement including any such
indemnification you may be entitled to receive as a beneficiary of any insurance
maintained by the Company pursuant to the Company’s directors and officers
liability insurance policies.
4.Company Property: You agree that on your Separation Date, you will return to
the Company all Company property and materials, including but not limited to (if
applicable), computers, laptops, fax machines, scanners, copiers, Company credit
cards and telephone charge cards, manuals, building keys and passes, courtesy
parking passes, USB or other removable drives, hard drives, software programs
and data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, sales forecasts,
names and addresses of Company customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and any and all
other information or property previously or currently held or used by you that
is or was related to your employment with the Company





--------------------------------------------------------------------------------





(“Company Property”). Other than your Company-provided cell phone, which you
will be permitted to retain after the Company has been able to wipe it clean of
any Company information, you agree that in the event that you discover any other
Company Property in your possession after the Separation Date, you will
immediately return such materials to the Company.
5.Proprietary Information: You also acknowledge that in your role with the
Company, you may have had access to and received information which is
confidential and proprietary to the Company (“Proprietary Information”). You
agree to keep all such Proprietary Information strictly confidential, and not to
share this information with subsequent employers, competitors or any other
person. You agree the Company has no adequate remedy at law if you violate the
terms of this confidentiality provision. In such event, the Company will have
the right, in addition to any other right it may have, to seek injunctive relief
to restrain any breach or threatened breach by you. In the event its determined
by a court of law or through arbitration that you have breached your obligations
to keep Proprietary Information confidential, you agree to defend, indemnify and
hold the Company harmless from and against all claims, actions, damages, losses
and liabilities, including reasonable attorneys’ fees and expenses, arising out
of any breach of your obligations under this provision. Nothing in this Letter
Agreement is intended to discourage or restrict you from reporting any theft of
Trade Secrets pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”) or other
applicable state or federal law. The DTSA prohibits retaliation against an
employee because of whistleblower activity in connection with the disclosure of
Trade Secrets, so long as any such disclosure is made either (i) in confidence
to an attorney or a federal, state, or local government official and solely to
report or investigate a suspected violation of the law, or (ii) under seal in a
complaint or other document filed in a lawsuit or other proceeding. If you
believe that any employee or any third party has misappropriated or improperly
used or disclosed Trade Secrets or Confidential Information, you should report
such activity to EVP, Chief Human Resources Officer, 345 Encinal St., Santa
Cruz, CA 95060. This Letter Agreement is in addition to and not in lieu of any
obligations to protect the Company’s Proprietary Information pursuant to the
Employee Handbook or other written policies of the Company. Nothing in this
Letter Agreement shall limit, curtail or diminish the Company’s statutory rights
under the DTSA, any applicable state law regarding trade secrets or common law.
6.Final Pay: On the Separation Date, you will receive your final base pay
(subject to applicable tax withholdings and other deductions) attributable to
services performed but not yet paid through the Separation Date. You agree that
you will submit to the Company all final requests for reimbursement of any
business expenses you were required to incur in performing your job for the
Company prior to your Separation Date in accordance with applicable Company
policy. You understand and agree that all such reimbursements will be subject to
the terms and conditions of the Company’s then current Travel and Expense
Reimbursement policy and other applicable policies and procedures.
7.Benefits & Benefit Plan Participation: All employee benefits and participation
in the Company’s benefits and group benefit plans will end on the Separation
Date, except that your medical insurance benefits will continue through the end
of the month in which you suffer a loss of coverage, if permitted under the
terms of the applicable health plan. Thereafter, you will have the right to
continue participating in the Company’s group health plans under the federal law
known as “COBRA,” provided that you timely elect COBRA continuation coverage and
timely pay the full COBRA premium due following the period of time set forth in
Section 8(d) below that the Company ceases payment of such premium. A notice of
your rights under COBRA, COBRA premium information and COBRA election form(s)
will be sent to your home address on file with the Company.
a.Equity: Your stock options, restricted stock, restricted stock units,
performance stock units and any underlying shares of Plantronics, Inc. stock
remain subject to the terms and conditions of the applicable agreement(s) signed
by you and the terms and conditions of the Company’s 2003 Stock Plan (the
“Equity Agreements”). The Company acknowledges that your “service” for all
purposes under the Equity Agreements will continue uninterrupted until your
Separation Date. Please see the Stock Closing Statement contained in your exit
packet for a report regarding the status of your equity awards.
b.Stock Trading: You may continue to sell vested shares acquired through equity
awards or the ESPP through your E*Trade account at www.etrade.com/stockplans. If
you need phone assistance with your transaction, you may reach E*Trade at (800)
838-0908 or (650) 599‑0125. You will be required to obtain pre-clearance for
three (3) months after your Separation Date. You may sell vested shares during
open window periods as long as you are not in possession of material non-public
information during the open window periods. You may not sell during our closed





--------------------------------------------------------------------------------





windows during this three (3) month time period. After the three (3) months
expires, you may sell during any open or closed window period as long as you are
not in possession of material non-public information.
Terms Related To Severance Benefits and Release Agreement
8.
Severance Benefits: If you remain employed through the Separation Date, and in
exchange for, and in consideration of, your full execution and return of this
Letter Agreement within twenty-one (21) days from the date of this Letter
Agreement, and provided that you do not revoke this Letter Agreement under
Section 11 below, the Company will pay or provide as follows (the “Severance
Benefits”):

a.Severance Pay: The Company will pay you continuing payments (subject to the
usual, required withholding) of your annual base salary as in effect immediately
prior to the Transition Date for a period of twenty-four (24) months following
the Separation Date, with such installments commencing on the sixtieth (60th)
day following the Separation Date with any installment payments that would have
been made to you during the sixty (60) day period immediately following the
Separation Date but for this sentence paid to you on the sixtieth (60th) day
following the Separation Date and the remaining payments paid in accordance with
the Company’s normal payroll practices.
b.Bonus: The Company will pay you a lump-sum cash payment equal to $1,000,000,
which is the amount of your annual target incentive bonus for the year of the
Separation Date, payable on the first regular payroll date following sixty (60)
days after the Separation Date.
c.Equity. Your equity awards that are represented by the Equity Agreements that
are outstanding as of the Separation Date will vest in full as to 50% of the
unvested portion of the award (at the target level for any such awards that have
performance goals).
d.COBRA: Within ten (10) business days following the Separation Date, you will
receive a lump sum cash payment in an amount equal to the monthly Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) of $18,000, which is the premium
that you would be required to pay to continue your group health coverage as in
effect on the Separation Date for you and your eligible dependents, multiplied
by eighteen (18), which payment will be made less applicable withholdings and
regardless of whether you elect COBRA continuation coverage. Beginning on the
eighteen (18) month anniversary of the Separation Date, the Company will pay or
reimburse the full premium amounts for you and your eligible dependents for
health coverage comparable to the coverage you and your eligible dependents
received under the Company’s group health plan as of the Separation Date for an
additional forty-two (42) months or until such earlier date on which you become
eligible for health coverage from another employer, up to a maximum amount of
$50,000.
e.Outplacement: The Company agrees to provide you standard outplacement services
in a manner as determined by the Company for a twenty-four (24)-month period
following the Separation Date. This benefit must be initiated by you within
three (3) months of the Separation Date. No cash payment will be made in lieu of
such services.
Each of the Severance Benefits described above are, in all cases, subject to the
terms and conditions of this Letter Agreement and subject to (i) any required
tax withholdings, (ii) any garnishment, support or withholding orders required
by law, and (iii) any debt obligation you owe to the Company as of the
Separation Date. Subject to the release becoming effective, the amount of the
cash Severance Benefits as set forth above will be paid to you as described
above. To the extent that any Severance Benefit or any other reimbursement or
in-kind benefit under this Letter Agreement or under any other reimbursement or
in-kind benefit plan or arrangement in which you participate provides for a
“deferral of compensation” within the meaning of Section 409A (as defined below)
and otherwise are not exempt from and do not otherwise comply with Section 409A,
they will be made in accordance with Section 409A, including, but not limited
to, the following provisions: (i) the amount eligible for reimbursement or
in-kind benefit in one calendar year may not affect the amount eligible for
reimbursement or in-kind benefit in any other calendar year; (ii) the right to
the applicable reimbursement or in-kind benefit is not subject to liquidation or
exchange for another benefit or payment; (iii) to the extent there is any
reimbursement of an expense, subject to any shorter time periods provided in
this Letter Agreement or in the applicable reimbursement arrangement, any such
reimbursement of an expense or in-kind benefit must be made on or before the
last day of your taxable year following your taxable year in which the expense
was incurred; and (iv) except as specifically provided herein or in the
applicable reimbursement arrangement, in-kind benefits will be provided, and
reimbursements will be made for expenses incurred, only during your lifetime.
The prior sentence





--------------------------------------------------------------------------------





assumes that the calendar year is your taxable year; if not, reference to
“calendar year” in the prior sentence will relate to your taxable year.
9.
Release: In exchange for the Severance Benefits and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, you
agree as follows:

a.You and your representatives, agents, estate, heirs, successors and assigns,
absolutely and unconditionally hereby release, remise, discharge, and hold
harmless the Company Releasees (“Company Releasees” defined to include the
Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, employee
benefit plans, insurers, attorneys and/or agents, all both individually and in
their official capacities), from any and all legally waivable actions or causes
of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, torts, debts, damages, controversies, judgments, rights and demands,
whether existing or contingent, known or unknown, suspected or unsuspected,
which arise out of your employment with, change in employment status with,
and/or separation of employment from, the Company. This release is intended by
you to be all-encompassing and to act as a full and total release of any legally
waivable claims, whether specifically enumerated herein or not, that you may
have or have had against the Company Releasees arising from conduct occurring up
to and through the date you signed this Letter Agreement, including, but not
limited to, any legally waivable claims arising from any federal, state or local
law, regulation or constitution dealing with either employment, employment
benefits or employment discrimination including any claims or causes of action
you have or may have relating to discrimination under federal, state or local
statutes including, but not limited to, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the Fair Labor Standards Act, the
California Labor Code, all as amended from time to time, any contract, whether
oral or written, express or implied; any tort; any claim for equity or other
benefits; or any other statutory and/or common law claim.
b.You acknowledge that your execution of this Letter Agreement shall be
effective as a bar to each and every claim specified in Section 9(a) of this
Letter Agreement. Accordingly, you hereby expressly waive any and all rights and
benefits conferred upon you by the provisions of Section 1542 of the California
Civil Code (or analogous statute(s) from any other state) and expressly consent
that this Letter Agreement shall be given full force and effect with respect to
each and all of its express terms and provisions, including those related to
unknown and/or unsuspected claims, if any, as well as those relating to any
other claims specified in Section 9(a) of this Letter Agreement. Section 1542
provides as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her would have materially
affected his or her settlement with the debtor or released party.”
You further represent that you understand and acknowledge the significance and
consequence of such release as well as the specific waiver of Section 1542.
c.The release in this Section of this Letter Agreement does not include any
claim which, as a matter of law, cannot be released by private agreement, or
relates to indemnification protection under the Company’s Articles of
Incorporation or Bylaws, pursuant to contract or applicable law. Further, as
described in the following Section, this release does not prevent or prohibit
you from filing a claim with a federal, state or local government agency that is
responsible for enforcing a law on behalf of the government.
10.Government Agency Claims: Nothing in this Letter Agreement, including the
release or the Nondisparagement or Confidentiality provisions below restricts or
prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities





--------------------------------------------------------------------------------





and Exchange Commission, the Congress, the California Department of Fair
Employment and Housing, or any other federal, state or local government agency
(collectively, the “Regulators”), or from making other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation. However, to the maximum extent permitted by law, you are waiving
your right to receive any individual monetary relief from the Company or any
others covered by the release resulting from such claims or conduct, regardless
of whether you or another party has filed them, and in the event you obtain such
monetary relief the Company will be entitled to an offset for the payments made
pursuant to this Letter Agreement. This Letter Agreement does not limit your
right to receive an award from any Regulator that provides awards for providing
information relating to a potential violation of law. You do not need the prior
authorization of the Company to engage in conduct protected by this paragraph,
and you do not need to notify the Company that you have engaged in such conduct.
Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. Sections
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.
11.
Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:

As required by federal law, you are being informed that you have or may have
specific rights under the Age Discrimination in Employment Act of 1967 (“ADEA”)
and you agree that:
a.in consideration for the Severance Benefits, which you are not otherwise
entitled to receive, you specifically and voluntarily waive all rights and
claims under the ADEA you might have against the Company Releasees to the extent
such rights and/or claims arose prior to the date this Letter Agreement was
executed;
b.you are advised that you have twenty-one (21) days within which to consider
the terms of this Letter Agreement and to consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this Letter Agreement. The twenty-one (21)-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Letter Agreement;
c.you have carefully read and fully understand all of the provisions of this
Letter Agreement, and you knowingly and voluntarily agree to all of the terms
set forth in this Letter Agreement;
d.you have seven (7) days after you sign this Letter Agreement to revoke your
acceptance of it (“Revocation Period”). If you choose to revoke it timely, the
Letter Agreement will be null and void and the Letter Agreement shall not be
valid or enforceable. To revoke, you must deliver a signed writing stating your
intention to revoke the Letter Agreement and the writing must be delivered to
EVP, Chief Human Resources Officer, 345 Encinal St., Santa Cruz, CA 95060, by or
before the end of the Revocation Period; and
e.in entering into this Letter Agreement you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.
12.Nondisparagement: Except as described in Section 10, and not including any
testimony given truthfully under oath or as required by any other legal
proceeding, you agree not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Company, its officers, directors
or employees; the products, services or programs provided or to be provided by
the Company; the business affairs, operation, management or the financial
condition of the Company; or the circumstances surrounding your employment
and/or separation of employment from the Company. Similarly, the Company agrees,
and agrees to inform its executive officers and members of its Board of
Directors that they are bound through the Company’s agreement in this regard
(but only for so long as each officer or member is an employee or director of
the Company), not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning you, your business acumen, or your
relationship with the Company.
13.Confidentiality: Except as described in Section 10 and disclosed in any
regulatory filings the Company files with the Securities and Exchange
Commission, you agree that you will not disclose to others the fact or terms of
this Letter Agreement, except that you may disclose such information to your
immediately family members, or your attorney or accountant in order for such
individuals to render services to you.





--------------------------------------------------------------------------------





14.Cooperation: Except as described in Section 10, you agree to make yourself
reasonably available to the Company to respond to requests by the Company for
information pertaining to or relating to the Company and/or its subsidiaries,
affiliates, partners, directors, officers, agents or employees that may be
within your knowledge. Moreover, you agree to cooperate fully, to the extent
reasonable in light of your then-existing professional and personal obligations,
with the Company in connection with any and all existing or future litigation or
investigations brought by or against the Company or any of its subsidiaries,
affiliates, partners, directors, officers, agents or employees, whether
administrative, civil or criminal in nature, in which and to the extent the
Company deems your cooperation necessary.
15.No Filing of Claims: You represent and warrant that you do not presently have
on file any claims, charges, grievances, actions, appeals or complaints against
Company Releasees in or with any administrative, state, federal or governmental
entity, agency, board or court, or before any other tribunal or arbitrator(s),
public or private, based upon any actions occurring prior to the date of this
Letter Agreement. The Company represents that it does not presently have any
intention to file any claims, actions, or complaints against you relating to
your employment with the Company or service on its Board of Directors.
16.Tax Compliance: Notwithstanding anything to the contrary herein, the
following provisions apply to the extent payments provided herein are subject to
section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”). Payments that are payable upon your termination
of employment, if any, shall not commence until you have a “separation from
service” for purposes of Section 409A. Each installment of payments hereunder is
a separate “payment” for purposes of Section 409A, and the benefits payable
under this Letter Agreement are intended to satisfy the exemptions from
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9). However, if such exemptions are not available
and you are, upon separation from service, a “specified employee” for purposes
of Section 409A, then, solely to the extent necessary to avoid adverse personal
tax consequences under Section 409A, the timing of the payments shall be delayed
until the earlier of (a) six (6) months and one day after your separation from
service, or (b) your death. Except to the minimum extent that payments must be
delayed because you are a “specified employee,” all amounts will be paid as soon
as practicable in accordance with the Company’s normal payroll practices
pursuant to the payment schedule set forth in this Letter Agreement. If and to
the extent that reimbursements or other in-kind benefits under this Letter
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, such reimbursements or other in-kind benefits shall be made or
provided in accordance with the requirements of Section 409A. You will be solely
responsible for any tax imposed under Section 409A and in no event will the
Company have any liability with respect to any tax, interest or other penalty
imposed under Section 409A.
17.Certain Covenants and Representations; Governing Law:
a.You acknowledge that you have carefully read and fully understand all of the
provisions of this Letter Agreement, and you knowingly and voluntarily agree to
all of the terms set forth in this Letter Agreement; and in entering into this
Letter Agreement you are not relying on any representation, promise or
inducement made by the Company or its attorneys with the exception of those
promises described in this document.
b.Except as explicitly provided herein, this Letter Agreement sets forth the
complete and sole agreement between the parties and supersedes any and all other
agreements or understandings, whether oral or written, between you and the
Company. As such, the Company Agreements and the Equity Agreements referenced
herein shall remain in full force and effect in accordance with their respective
terms. This Letter Agreement may not be changed, amended, modified, altered or
rescinded except upon the express written consent of both the Interim Chief
Executive Officer of the Company or a member of the Board of Directors and you.
c.If any provision of this Letter Agreement, or part thereof, is, to any extent,
held illegal, invalid, incapable of being enforced, void or voidable as against
public policy, or otherwise, such provision, or part thereof, shall be excluded
to the extent of such invalidity or unenforceability and all other provisions of
this Letter Agreement shall remain in full force and effect; and, to the extent
permitted and possible, the invalid or unenforceable provision, or part thereof,
shall be deemed replaced by a provision that is valid and enforceable and that
comes closest to expressing the intention of such invalid or unenforceable term.
Moreover, if a court declines to amend this Letter Agreement as provided herein,
the invalidity or unenforceability of any provision of this Letter Agreement, or
part thereof, shall not





--------------------------------------------------------------------------------





affect the validity or enforceability of the remaining provisions, which shall
be enforced as if the offending provision had not been included in this Letter
Agreement. To this extent, the provisions and parts thereof of this Letter
Agreement are declared to be severable. Any claims arising out of this Letter
Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of the
State of California and shall in all respects be interpreted, enforced and
governed under the internal and domestic laws of California, without giving
effect to the principles of conflicts of laws of such state.
d.ARBITRATION: THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS LETTER AGREEMENT, THEIR INTERPRETATION AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION BEFORE JAMS PURSUANT TO
THE THEN CURRENT EXPEDITED RULES OF JAMS UNDER ITS RULE FOR RESOLUTION OF
EMPLOYMENT DISPUTES. THE RULES OF JAMS CAN BE FOUND AT www.jamsadr.org. THE
COMPANY AGREES TO PAY ALL THE COST OF JAMS ARBITRATION OTHER THAN THE INITIAL
FILING FEE THAT YOU MAY BE REQUIRED TO PAY. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. HOWEVER, EITHER PARTY MAY BRING A CLAIM IN
COURT FOR PRELIMINARY INJUNCTIVE RELIEF ONLY ARISING OUT OF A BREACH BY THE
OTHER PARTY OF THE EMPLOYEE PATENT SECRECY AGREEMENT SIGNED BY YOU.
e.This Letter Agreement shall not be construed as an admission by you or the
Company of any wrongful act, unlawful discrimination, or breach of contract.
f.You acknowledge that, together with damages and any other relief that may be
appropriate, you will be subject to a permanent injunction and/or temporary
restraining order for any violations of this Letter Agreement, including any
violations of any Company Agreements. The prevailing party will be entitled to
his/its reasonable attorneys’ fees, expert fees and costs otherwise governed and
permitted by the California law in any action brought either by you or the
Company.
g.You may not assign any of your rights or delegate any of your duties under
this Letter Agreement. The rights and obligations of the Company shall inure to
the benefit of the Company’s successors and assigns.
h.The failure or any delay on the part of the Company to exercise any right,
remedy, power or privilege under this Letter Agreement shall not operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
any other or further exercise of the same or of any other right, nor shall any
waiver of any right with respect to any occurrence be construed as a waiver of
such right with respect to any other occurrence.
i.This Letter Agreement may be executed in two or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument.
If this Letter Agreement correctly states the agreement and understanding we
have reached, please indicate your acceptance by countersigning the enclosed
copy and returning it to EVP, Chief Human Resources Officer, 345 Encinal St.,
Santa Cruz, CA 95060 no later than twenty-one (21) days from the date of this
Letter Agreement.
Plantronics, Inc.


By:         /s/ Greg Hammann         
Name:     Gregg Hammann
Title: Compensation Committee Chair/ Board Member







--------------------------------------------------------------------------------





I REPRESENT THAT I HAVE READ THE FOREGOING LETTER AGREEMENT, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH LETTER AGREEMENT AND THAT I AM
KNOWINGLY AND VOLUNTARILY EXECUTING THE SAME WITHOUT DURESS OR COERCION FROM ANY
SOURCE. IN ENTERING INTO THIS LETTER AGREEMENT, I DO NOT RELY ON ANY
REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS REPRESENTATIVES
WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.


Accepted and Agreed to:




/s/ Joe Burton____________________________        
Joe Burton
Date:     Mar. 9, 2020    





